Per Curiam.
Defendant while represented by counsel pled guilty to the included offense of attempted larceny from a person contrary to MCLA § 750.92 (Stat Ann 1962 Rev § 28.287); MCLA § 750-.357 (Stat Ann 1954 Rev § 28.589). On June 9, 1969, defendant was sentenced to a term of two to five years imprisonment by Judge Robert J. Colombo of the Recorder’s Court. With the assistance of court-appointed appellate counsel, defendant has timely filed a claim of appeal grounded solely on the contention that the lower court erred in accepting the plea, having failed to examine the defendant as to the facts of the crime and his participation therein contrary to the rule enunciated in People v. Barrows (1959), 358 Mich 267. The people have filed a motion to affirm the conviction.
A review of the record discloses a preliminary examination transcript which establishes the crime and defendant’s participation therein. With this information at hand, it is clear that the trial court had a factual basis for the plea. People v. Bartlett (1969), 17 Mich App 205; People v. Combs (1968), 15 Mich App 450.
The motion to affirm is granted.